Conviction is for assault to rape, punishment, ninety years confinement in the penitentiary.
The transcript fails to show that any sentence was ever pronounced against appellant. Art. 769, C. C. P. provides that in all felony cases, save where the death penalty has been assessed, sentence shall be pronounced "before the appeal is taken." In such cases it has always been held that sentence was prerequisite to appeal, and that, in the absence of a sentence, this court is without jurisdiction. Nichols v. State,123 Tex. Crim. 448, 59 S.W.2d 388. *Page 348 
The appeal is dismissed.
                           (No. 20202)                         ON THE MERITS.